Dismissed and Memorandum Opinion filed August 27,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00463-CV
____________
 
ANA CECILIA QUIROS CALERO, EDGAR LEIVA LEIVA, WILBERTO
GOMEZ LOPEZ, REBECA ACUNA MOLINA, YAIRICIA BERMUDEZ NUNEZ, YALILE CALDERSON
PALMA, YENIFER ORTEGA SALAZAR and ELIZABETHE CALVO SOLIS, Appellants
 
V.
 
BRENNTAG LATIN AMERICA, INC., BRENNTAG GROUP GmbH, and
QUIMICOS HOLANDA, Appellees
 

 
On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 2008-57187
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed April 13, 2009.  On
August 19, 2009, appellant filed a motion to dismiss the appeal.  See
Tex. R. App. P. 42.1.  The motion
is granted.
 




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.